 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARTIN STARACE,                                      Case No. 1:19-cv-00202-LJO-SAB

10                  Plaintiff,                            ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE
11           v.
                                                          (ECF No. 9)
12   ABSOLUTE BONDING CORPORATION,

13                  Defendant.

14

15          On June 27, 2019, the parties filed a stipulation dismissing this action with prejudice as to

16 Plaintiff’s individual action, but without prejudice as to any class action claims asserted in the

17 action, and with each party to bear their own costs and fees. (ECF No. 9.) In light of the

18 stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson

19 v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice as
20 to Plaintiff’s individual action, but without prejudice as to any class action claims asserted in the

21 action, and without an award of costs or attorney’s fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      June 27, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
